                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                  May 03, 2019
                                                                                          David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

TARANTINO PROPERTIES, INC.,                       §
                                                  §
                       Plaintiff,                 §
                                                  §
VS.                                               §   CIVIL ACTION NO. H-19-834
                                                  §
COMMERCIAL INSURANCE GROUP,                       §
WESTCHESTER SURPLUS LINES                         §
INSURANCE CO., and ALL RISKS, LTD.,               §
                                                  §
                       Defendants.                §

                           ORDER DENYING ATTORNEY’S FEES

       Tarantino Properties sued Commercial Property Group, Westchester Surplus Lines Insurance

Co., and All Risks, Ltd in state court, alleging contract breach and violations of the Texas Insurance

Code based on damage that a Tarantino property allegedly sustained during Hurricane Harvey.

(Docket Entry No. 1-5 at 1). The defendants removed. (Docket Entry No. 1). Westchester has

moved for an order denying Tarantino attorney’s fees under Texas Insurance Code § 542A.007(d).

(Docket Entry No. 9). Tarantino responded, Westchester replied, and the court heard the arguments

of counsel. (Docket Entry No. 21, 22).

       Section 542A.007(d) provides:

       If a defendant in an action to which this chapter applies pleads and proves that the
       defendant was entitled to but was not given a presuit notice stating the specific
       amount alleged to be owed by the insurer under Section 542A.003(b)(2) at least 61
       days before the date the action was filed by the claimant, the court may not award to
       the claimant any attorney’s fees incurred after the date the defendant files the
       pleading with the court. A pleading under this subsection must be filed not later than
       the 30th day after the date the defendant files an original answer in the court in which
       the action is pending.

TEX. INS. CODE § 542A.007(d). Under § 542A.003(b)(2), “not later than the 61st day before” filing

an action under Texas Insurance Code Chapter 542A, the plaintiff must give the defendant written
notice of “the specific amount alleged to be owed by the insurer on the claim for damage to or loss

of covered property.”

       Tarantino admits that it did not give Westchester notice under § 542A.003(b)(2) until

December 14, 2018, long after it sued Westchester on September 11, 2018. (Docket Entry No. 21

at 1–2). Westchester timely moved for an order denying Tarantino attorney’s fees within 30 days

of answering Tarantino’s petition, as required by § 542A.007(d). (Docket Entry No. 9 at 1). As a

result, Tarantino may not recover “attorney’s fees incurred after [April 3, 2019,] the date

[Westchester] file[d] the [motion] with the court.” TEX. INS. CODE § 542A.007(d).

       Tarantino argues that it was unable to timely notify Westchester because Tarantino did not

know Westchester’s address. (See Docket Entry No. 21 at 2). Tarantino “amended its petition on

December 13, 2018 to include the proper service address for Westchester,” and then Tarantino gave

the requisite notice to Westchester on December 14. (Id.). Tarantino contends that it was not

required to notify Westchester because the action was automatically abated in November 2018 after

defendant All Risks informed the state court that Tarantino had also failed to give it adequate notice

under § 542A.003. See TEX. INS. CODE § 542A.005(c) (providing for an automatic abatement if the

defendant files a plea verifying that the plaintiff failed to give it notice under § 542A.003).

Tarantino argues that an order denying attorney’s fees encourages dilatory plaintiffs to voluntarily

dismiss the suit, give notice, and refile, which would delay and increase the cost of litigation.

(Docket Entry No. 21 at 5).

       The plain text of the pertinent Code sections forecloses Tarantino’s arguments. Section

542A.007(d) conditions attorney’s fees solely on whether the plaintiff timely gave the defendant

presuit notice under § 542A.003(b)(2), which Tarantino concedes it failed to do. There are no


                                                  2
equitable exceptions to this requirement. Nor is there an exception based on an abatement that

automatically goes into effect after the suit was filed, an exception which would undermine the

presuit notice required by § 542A.003 and incentivized by the loss of attorney’s fees under

§ 542A.007(d).    The district-court authority cited by Tarantino concerns the presuit-notice

requirements under 542A.003, not the denial of attorney’s fees under § 542A.007(d). See Perrett

v. Allstate Ins. Co., 354 F. Supp. 3d 755 (S.D. Tex. 2018).

       The court grants Westchester’s motion. (Docket Entry No. 9). Tarantino may not recover

attorney’s fees incurred from litigating against Westchester after April 3, 2019.

               SIGNED on May 3, 2019, at Houston, Texas.

                                                     ______________________________________
                                                              Lee H. Rosenthal
                                                        Chief United States District Judge




                                                 3
